     Case 2:19-cv-02311-MCE-DB Document 36 Filed 08/25/20 Page 1 of 7

1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL DAVID KENNEDY,                             No. 2:19-cv-02311-MCE-DB
12                       Plaintiff,
13              v.                                       MEMORANDUM AND ORDER
14    COUNTY OF SOLANO, et al.,
15                       Defendants.
16

17          By way of this action, Plaintiff seeks to recover for injuries sustained as a result of

18   his arrest by officers employed by the City of Vallejo (“City Defendants”) and his

19   subsequent treatment at the hands of the County of Solano and its employees (“County

20   Defendants”). Presently before the Court are two Motions to Dismiss filed by each set of

21   Defendants. ECF Nos. 13, 32. For the following reasons, those Motions are GRANTED

22   with leave to amend in part and DENIED in part.1

23   ///

24   ///

25   ///

26   ///

27
            1
              Because oral argument would not have been of material assistance, the Court ordered this
28   matter submitted on the briefs. See E.D. Cal. Local R. 230(g).
                                                        1
     Case 2:19-cv-02311-MCE-DB Document 36 Filed 08/25/20 Page 2 of 7

1                                                 BACKGROUND2
2

3            According to Plaintiff, the claims underlying this complaint initially arose on
4    February 25, 2017, when City of Vallejo police officers arrested him for lawfully
5    protesting the detention of a third party. Officer William Carpenter initiated Kennedy's
6    arrest, citing Plaintiff’s loud verbal protest and filming of the detention of a panhandler
7    and his violation of penal codes prohibiting interference with an officer's duty, along with
8    resisting arrest and battery upon an officer. Officers Joseph, Tribble, and McLeod
9    purportedly assisted with Plaintiff’s physical detention and arrest, which included tackling
10   Plaintiff at some point. As a result of Plaintiff’s conduct, the Solano County District
11   Attorney charged him with violations of California Penal Code Sections 69, 243(b), and
12   148(a)(1). The charges, however, were dropped in July 2019.3
13           In the interim, after Plaintiff was arrested on February 26, 2017, at approximately
14   1:30 a.m., he was transferred and booked into the Solano County Jail. Plaintiff contends
15   that Solano County Sherriff’s Department Correctional Officer Ririe Fields performed a
16   strip search on him. Upon completion of the strip search, Plaintiff requested a blanket,
17   but Officer Fields allegedly responded by saying, "fuck your blanket." Plaintiff reached
18   for a blanket anyway, and Fields grabbed him by the throat and pinned him against a
19   glass barrier. Fields then punched Plaintiff in the face. An unidentified officer struck
20   Plaintiff in the kidney with his knee, after which Fields performed a leg-sweep on him.
21   As a result, Plaintiff fell to the floor face-first, dislodging his artificial teeth. Fields
22   responded by taunting Plaintiff, “I knew that mother-fucker would come out!" Finally,
23   Fields pulled Plaintiff’s arm behind his back until it emitted a loud cracking sound.
24   Plaintiff was thereafter transported to the hospital where he was diagnosed with a
25
             2
                 The following facts taken, primarily verbatim, from Plaintiff’s First Amended Complaint.
26
             3
               The Court notes that Plaintiff also lodges claims at City of Solano Police Officer Nickolas Sloan.
27   It appears that this Defendant has not yet been served. Accordingly, not later than five (5) days following
     the date this Order is electronically filed, Plaintiff is ordered to show cause in writing as to why Defendant
28   Sloan should not be dismissed.
                                                             2
     Case 2:19-cv-02311-MCE-DB Document 36 Filed 08/25/20 Page 3 of 7

1    fractured elbow and a concussion. He also suffered a black eye and lacerated lip.
2    Given the foregoing events, Plaintiff was unable to start a new job on February 27, 2017.
3

4                                             STANDARD
5

6           On a motion to dismiss for failure to state a claim under Federal Rule of Civil
7    Procedure 12(b)(6), all allegations of material fact must be accepted as true and
8    construed in the light most favorable to the nonmoving party. Cahill v. Liberty Mut. Ins.
9    Co., 80 F.3d 336, 337-38 (9th Cir. 1996). Rule 8(a)(2) “requires only ‘a short and plain
10   statement of the claim showing that the pleader is entitled to relief’ in order to ‘give the
11   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell
12   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41,
13   47 (1957)). A complaint attacked by a Rule 12(b)(6) motion to dismiss does not require
14   detailed factual allegations. However, “a plaintiff's obligation to provide the grounds of
15   his entitlement to relief requires more than labels and conclusions, and a formulaic
16   recitation of the elements of a cause of action will not do.” Id. (internal citations and
17   quotations omitted). A court is not required to accept as true a “legal conclusion
18   couched as a factual allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
19   Twombly, 550 U.S. at 555). “Factual allegations must be enough to raise a right to relief
20   above the speculative level.” Twombly, 550 U.S. at 555 (citing 5 Charles Alan Wright &
21   Arthur R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004) (stating that the
22   pleading must contain something more than “a statement of facts that merely creates a
23   suspicion [of] a legally cognizable right of action”)).
24          Furthermore, “Rule 8(a)(2) . . . requires a showing, rather than a blanket
25   assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3 (internal citations and
26   quotations omitted). Thus, “[w]ithout some factual allegation in the complaint, it is hard
27   to see how a claimant could satisfy the requirements of providing not only ‘fair notice’ of
28   the nature of the claim, but also ‘grounds' on which the claim rests.” Id. (citing Wright &
                                                     3
     Case 2:19-cv-02311-MCE-DB Document 36 Filed 08/25/20 Page 4 of 7

1    Miller, supra, at 94, 95). A pleading must contain “only enough facts to state a claim to
2    relief that is plausible on its face.” Id. at 570. If the “plaintiffs . . . have not nudged their
3    claims across the line from conceivable to plausible, their complaint must be dismissed.”
4    Id. However, “[a] well-pleaded complaint may proceed even if it strikes a savvy judge
5    that actual proof of those facts is improbable, and ‘that a recovery is very remote and
6    unlikely.’” Id. at 556 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).
7            A court granting a motion to dismiss a complaint must then decide whether to
8    grant leave to amend. Leave to amend should be “freely given” where there is no
9    “undue delay, bad faith or dilatory motive on the part of the movant, . . . undue prejudice
10   to the opposing party by virtue of allowance of the amendment, [or] futility of the
11   amendment . . . .” Foman v. Davis, 371 U.S. 178, 182 (1962); Eminence Capital, LLC v.
12   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (listing the Foman factors as those to
13   be considered when deciding whether to grant leave to amend). Not all of these factors
14   merit equal weight. Rather, “the consideration of prejudice to the opposing party . . .
15   carries the greatest weight.” Id. (citing DCD Programs, Ltd. v. Leighton, 833 F.2d 183,
16   185 (9th Cir. 1987)). Dismissal without leave to amend is proper only if it is clear that
17   “the complaint could not be saved by any amendment.” Intri-Plex Techs. v. Crest Group,
18   Inc., 499 F.3d 1048, 1056 (9th Cir. 2007) (citing In re Daou Sys., Inc., 411 F.3d 1006,
19   1013 (9th Cir. 2005); Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir.
20   1989) (“Leave need not be granted where the amendment of the complaint . . .
21   constitutes an exercise in futility . . . .”)).
22

23                                                ANALYSIS
24

25           A.      County Defendants’ Motion to Dismiss
26           The County Defendants argue, among other things, that Plaintiff has failed to
27   state a claim against them as a matter of law because all of his causes of action are
28   barred by the statute of limitations. The parties agree that the limitations period in this
                                                       4
     Case 2:19-cv-02311-MCE-DB Document 36 Filed 08/25/20 Page 5 of 7

1    case is two years. Defs’ Mot., ECF No. 13 at 4, Pl.’s Opp., ECF No. 15, at 4.
2    Accordingly, since the conduct underlying Plaintiff’s Complaint took place in February
3    2017, and he did not file his complaint until November 2019, unless some exception to
4    the rule applies, his claims against the County Defendants are barred.
5           Plaintiff contends his delay is excused under California’s Government Code,
6    which provides:
7                  No person charged by indictment, information, complaint, or
                   other accusatory pleading charging a criminal offense may
8                  bring a civil action for money or damages against a peace
                   officer or the public entity employing a peace officer
9                  based upon conduct of the peace officer relating to the
                   offense for which the accused is charged, including an act
10                 or omission in investigating or reporting the offense or
                   arresting or detaining the accused, while the charges against
11                 the accused are pending before a superior court.
12                 Any applicable statute of limitations for filing and
                   prosecuting these actions shall be tolled during the period
13                 that the charges are pending before a superior court.
14   Cal. Gov. Code § 945.3 (emphasis added). Under this provision the statute of
15   limitations would have been tolled during the time Plaintiff was being prosecuted
16   essentially for resisting arrest. The problem with this argument here, however, is that
17   this statute has no bearing on the claims against the County, which are entirely
18   unrelated to the legality of his arrest by the City. Stated another way, the determination
19   of whether the County’s conduct was lawful is wholly independent of disposition of the
20   criminal charges lodged against Plaintiff. The statute is therefore not tolled, and
21   Plaintiff’s claims are barred. Accordingly, the County Defendants’ Motion to Dismiss is
22   GRANTED with leave to amend.
23          B.     City Defendants’ Motion to Dismiss
24          The City Defendants move for dismissal arguing that: (1) “Plaintiff’s seventh
25   ‘cause of action’ for Fourteenth Amendment violation arising from alleged excessive use
26   of force is really a Fourth Amendment claim”; (2) “[t]he First, Fourth, and Seventh
27   ‘causes of action’ for violation of the Fourth Amendment arising from alleged excessive
28   use of force against the individual defendants are redundant of one another”; (3) “[a]ny
                                                   5
     Case 2:19-cv-02311-MCE-DB Document 36 Filed 08/25/20 Page 6 of 7

1    and all claims pursuant to 42 U.S.C. section 1983 against . . . Officers Carpenter,
2    Joseph, and McLeod are not sufficiently alleged”; (4) “[a]ll ‘Official Capacity’ Claims
3    against the individual[] defendants are redundant to the claims against the City”;
4    (5) “Plaintiff’s Monell claim fails to state sufficient facts”; (6) “[t]he Sixth ‘cause of action’
5    Fails to Allege Sufficient facts against [former] Chief Bidou”; and (8) “[a]ll state claims are
6    barred by failure to comply with the California Government Tort Claims Act.” City Defs.’
7    Mot., ECF No. 32, at 2-3.4 The Court declines to dismiss any of Plaintiff’s claims
8    themselves as redundant or insufficiently pled. Nor will it strike paragraph 40. The Court
9    does find, however, that the official capacity allegations against the individual
10   Defendants are redundant of those claims against the City, and they are thus
11   DISMISSED with leave to amend. In addition, Plaintiff has failed to adequately allege
12   that it complied with the California Government Tort Claims Act as to his state law
13   causes of action, which are accordingly DISMISSED with leave to amend as well.
14

15                                              CONCLUSION
16

17           For the reasons set forth above, Defendants’ Motions to Dismiss (ECF Nos. 13,
18   32) are GRANTED with leave to amend in part and DENIED in part. Not later than
19   twenty (20) days following the date this memorandum and order is electronically filed,
20   Plaintiff may (but is not required to) file an amended complaint. If no amended complaint
21   is timely filed, this action will be deemed dismissed with prejudice upon no further notice
22   ///
23   ///
24   ///
25   ///
26   ///
27
             4
              City Defendants also argue that the Monell-type allegations at Paraph 40 should be stricken
28   because they are “not sufficiently similar and/or post-date the incident.” Id.
                                                         6
     Case 2:19-cv-02311-MCE-DB Document 36 Filed 08/25/20 Page 7 of 7

1    to the parties. In the meantime, not later than five (5) days following the date this Order
2    is electronically filed, Plaintiff is ordered to show cause in writing as to why Defendant
3    Nickolas Sloan should not be dismissed as well.
4           IT IS SO ORDERED.
5    Dated: August 25, 2020
6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    7
